     Case 1:18-cv-08913-ALC-BCM Document 120 Filed 04/27/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROBERT CANFIELD, individually and for his
individual account damages on behalf of the
DST SYSTEMS, INC. 401(K) PROFIT
SHARING PLAN, et al.,

                           Plaintiffs,                                  4/27/21

                      v.                            Case No. 18-CV-08913 (ALC)
SS&C TECHNOLOGIES HOLDINGS, INC.,
DST SYSTEMS, INC., THE ADVISORY                     NOTICE AND [PROPOSED]
COMMITTEE OF THE DST SYSTEMS, INC.,                 ORDER FOR WITHDRAWAL OF
401(K) PROFIT SHARING PLAN, THE                     COUNSEL
COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF DST
SYSTEMS, INC., RUANE, CUNNIFF &
GOLDFARB, INC., and John Does 1-20,
                           Defendants.


              Please take notice that, upon the annexed declaration, and subject to the approval

of the Court, Joshua D. Kaye hereby withdraws as counsel for defendants SS&C Technologies

Holdings, Inc., DST Systems, Inc., the Advisory Committee of the DST Systems, Inc., 401(k)

Profit Sharing Plan, and the Compensation Committee of the Board of Directors of DST Systems,

Inc. (the “DST Defendants”). Lewis R. Clayton, Jessica S. Carey, and Jeffrey J. Recher of Paul,

Weiss, Rifkind, Wharton & Garrison LLP will continue to represent the DST Parties in this

proceeding.
    Case 1:18-cv-08913-ALC-BCM Document 120 Filed 04/27/21 Page 2 of 5




Dated: April 23, 2021                  Respectfully submitted,
       New York, New York
                                       PAUL, WEISS, RIFKIND, WHARTON &
                                       GARRISON LLP

                                       /s/ Joshua D. Kaye
                                           Lewis R. Clayton
                                           Jessica S. Carey
                                           Jeffrey J. Recher
                                           Joshua D. Kaye

                                       1285 Avenue of the Americas
                                       New York, NY 10019
                                       Telephone: (212) 373-3000
                                       Facsimile: (212) 757-3990
                                       Email: jkaye@paulweiss.com

                                       Counsel for the DST Defendants



SO ORDERED:

_______________________________
              Barbara Moses U.S.M.J.
              April 27, 2021
     Case 1:18-cv-08913-ALC-BCM Document 120 Filed 04/27/21 Page 3 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROBERT CANFIELD, individually and for his
individual account damages on behalf of the
DST SYSTEMS, INC. 401(K) PROFIT
SHARING PLAN, et al.,

                            Plaintiffs,


                       v.                             Case No. 18-CV-08913 (ALC)
SS&C TECHNOLOGIES HOLDINGS, INC.,
DST SYSTEMS, INC., THE ADVISORY
COMMITTEE OF THE DST SYSTEMS, INC.,
401(K) PROFIT SHARING PLAN, THE
COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF DST
SYSTEMS, INC., RUANE, CUNNIFF &
GOLDFARB, INC., and John Does 1-20,
                            Defendants.


                             DECLARATION OF JOSHUA D. KAYE

               I, Joshua D. Kaye, declare and state as follows:

         1.    I am an associate at the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP

(“Paul, Weiss”), an international law firm with its principal offices at 1285 Avenue of the

Americas, New York, New York 10019, counsel for defendants SS&C Technologies Holdings,

Inc., DST Systems, Inc., the Advisory Committee of the DST Systems, Inc., 401(k) Profit Sharing

Plan, and the Compensation Committee of the Board of Directors of DST Systems, Inc. (the “DST

Defendants”). I submit this declaration in compliance with Local Rule 1.4 to notify the Court that

I am withdrawing as counsel for the DST Defendants because I am leaving the employ of Paul,

Weiss.

         2.    Lewis R. Clayton, Jessica S. Carey, and Jeffrey J. Recher of Paul, Weiss, Rifkind,

Wharton & Garrison LLP will continue to represent the DST Parties in this proceeding.
    Case 1:18-cv-08913-ALC-BCM Document 120 Filed 04/27/21 Page 4 of 5




     3.     My withdrawal will not delay the matter or prejudice any party.

     4.     I am not retaining a charging lien.

     I certify under penalty of perjury that the foregoing is true and correct.

Dated: April 23, 2021
       New York, New York

                                                    /s/ Joshua D. Kaye
                                                    Joshua D. Kaye
     Case 1:18-cv-08913-ALC-BCM Document 120 Filed 04/27/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

               I hereby certify that, on April 23, 2021, I caused a true and correct copy of the

foregoing to be served upon all parties to this litigation via the CM/ECF system, and on April 23,

2021, caused a true and correct copy of the foregoing to be served upon Anthony Marinello of

SS&C Technologies, Inc. by Federal Express for overnight delivery.


April 23, 2021
New York, New York

                                                    /s/ Joshua D. Kaye
                                                    Joshua D. Kaye
